Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This Office Action is issued in response to the claims filed on 6/22/2022.
Claims 1-7, 9-15, and 17-20 are pending in this Office Action.

Response to Arguments
3.	a. The previous specification objection is withdrawn in response to cancelling of claim 15.
	b. The previous claims objections are withdrawn in response to claim amendments.
	c. The previous non-statutory double patenting rejections are withdrawn in response to approved Terminal Disclaimer dated 6/23/2022.
d. The previous of 35 U.S.C. 112(b), 35 USC § 102, and 35 USC § 103 rejections are withdrawn in response to claim amendments.

Examiner’s Amendment
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Mr. Triet M Nguyen on 6/23/2022.
By this amendment, claim 15 has been amended as following:
15. (Cancelled)

Allowable Subject Matter
5.	Claims 1-7, 9-14, and 17-20 are allowed.

Examiner’s Statement of Reasons for Allowance
6.	The following is an examiner’s statement of reasons for allowance:
	Regarding independent claims 1, 9, and 17:
Rawat (U.S. 2017/0111364) discloses a system can determine reputation scores for user accounts based on data from the contact list of participating users. The system can receive, over one or more networks, sets of contact information associated with a plurality of user accounts. Using the received sets of contact information, the system can determine connection information for the plurality of user accounts. For each user account, the system can determine which other user accounts of the plurality of user accounts that user account has a connection with, if any. The system can build a social graph, for example, that indicates how the user accounts are connected to other user accounts (paragraph [0010]).  The system can identify a first subset of user accounts as being trusted and a second subset of user accounts as being fraudulent. The system can identify the first subset and the second subset based on fraud scores that are previously determined by the system. The system can subsequently perform a contagion process, in which other user accounts that are not in the first subset and not in the second subset are identified as being trusted or fraudulent based, at least in part, on the connection information for the plurality of user accounts and the identified first subset and second subset (paragraph [0011]).  The system grants request to trusted users (paragraphs [0066]-[0068]).
Nachenberg et al. (US 8,904,520) discloses identifying communication between an entity and a host. Reputation information associated with a set of other entities that communicate with the host is identified. A reputation score associated with the host is generated based on the reputation information associated with a set of other entities. A reputation score associated with the entity is generated based on the reputation score associated with the host (Abstract).  Reputation score of an entity is based on good and bad reputation of entities it communicates with (Col. 7, line 64-Col.8, line 22 and Col. 8, line 65-Col. 9, line 20).  
Chakrabarti et al. (US 2012/0330864) discloses a personalized page rank computation system that provides a fast MapReduce method for Monte Carlo approximation of personalized PageRank vectors of all the nodes in a graph. The system adopts the Monte Carlo approach and provides a method to compute single random walks of a given length for all nodes in a graph that it is superior in terms of the number of map-reduce iterations among a broad class of methods (Abstract). Ranking value is determined based on random walk (paragraphs [0005, 46-47]).
Brautbar et al. (US 2013/0226934) discloses a ranking mechanism for electronic documents associated with Internet resources in sub-linear time. The ranking mechanism produces ranking values for electronic documents (e.g., web pages, social network users, status update publishers and/or the like) in sub-linear time complexity, such as for an advertising provider based on in-bound links and out-bound links (paragraphs [0004]-[0006] and [0021]).
Although the above references teach similar aspects of the independent claims, none of the prior arts of record, either alone or in combination, discloses all the limitations of the independent claims 1, 9, and 17, including at least, “the strength of connection being determined based on: performing a number of random walks in the graph from a start node in the graph and terminating at another node in the graph, the start node corresponding to the query node and the another node corresponding to the whitelist node; keeping a counter of how many times a walk terminated at a node in the graph; determining an estimate of the strength of connection between the start node and the another node in the graph based at least in part on dividing the number of times walks terminated on the another node by the number of random walks; using the estimate of the strength of connection to determine a score that measures the strength of connection between the start node and the another node in the graph;” (claims 1 and 9) and “the strength of connection being determined based on: performing a number of random walks in the graph from a start node in the graph and terminating at the node in the graph, the start node corresponding to the query node; keeping a counter of how many times a walk terminated at a particular node in the graph; determining an estimate of the strength of connection between the start node and the node in the graph based at least in part on dividing the number of times walks terminated on the node by the number of random walks; using the estimate of the strength of connection to determine a score that measures the strength of connection between the start node and the node in the graph” (claim 17).  Therefore, independent claims 1, 9, and 17 are allowable over the prior arts of record and the dependent claims are allowable by virtue of their dependence on the independent claims.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T. LE whose telephone number is (571)270-0279.  The examiner can normally be reached on Monday-Thursday 8:00 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANH LE/
Examiner, Art Unit 2495

/JASON K GEE/Primary Examiner, Art Unit 2495